





EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
Fresh Healthy Vending, LLC (“the Company”) and Alex Kennedy (“Kennedy”)
(together, the “Parties”) effective August 1, 2013.

The Company and Kennedy mutually desire to enter into an agreement containing
the terms and conditions pursuant to which the Company will employ Kennedy from
and after the date of this Agreement.  In consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

ARTICLE 1
EMPLOYMENT

1.1

Employment.  The Company hereby agrees to employ Kennedy and Kennedy hereby
agrees to serve the Company in the capacity of Chief Executive Officer based
upon the terms and conditions set forth in this agreement.

1.2

At-Will Employment.  Kennedy’s employment with the Company shall be considered
“at-will,” meaning that either Kennedy or the Company can terminate her
employment at any time, for any or no reason, with or without advance notice.
 This also means the Company can alter the terms of Kennedy’s employment at any
time, for any or no reason, with or without advance notice.  Kennedy’s at-will
employment status shall not be altered at any time by any person, except for in
writing, signed by the President of the Company. On termination by either of the
Company or Kennedy ("termination date") , Kennedy shall be entitled to receive
from the Company all accrued compensation due to her under Article 2 below
through the termination date but shall not be entitled to receive any severance
payments.

1.3

Duties.  During the term of her employment, Kennedy shall devote her full-time
efforts, abilities, and energies to the Company’s business and, in particular,
shall use her best efforts, skill, and abilities to promote the general welfare
and interests of the Company.  Kennedy shall loyally, conscientiously, and
professionally do and perform all such duties and responsibilities as shall be
reasonably assigned to her.  Kennedy shall report directly to the Manager of the
Company.  Kennedy shall perform all services appropriate to her position and as
reasonably and properly assigned by the Manager.  Kennedy shall comply with all
of the Company’s personnel policies and procedures, including, but not limited
to, those contained in the Company’s Handbook.

ARTICLE 2
COMPENSATION

2.1

Compensation.  

2.1.1

Base Salary.  The Company shall pay Kennedy a base salary of Eighty-Five
Thousand Dollars ($165,000.00) per year.  The Base Salary shall be payable by
the Company in regular installments in accordance with the Company’s general
payroll practices in effect.

2.1.2

Commissions.  Kennedy shall be eligible to earn commissions on sales made by the
Company.  Kennedy’s eligibility for, and applicable rates of these commissions,
are attached hereto as Exhibit “A”, and are incorporated into this Agreement by
reference.  Kennedy shall be paid commissions upon the closing and calculation
of each month’s sales.  Kennedy’s commissions are not calculable, and are
therefore not earned until month-end, because Kennedy’s commission rate varies
depending on sales made that month.  60% of the commission on each sale will be
deemed earned and payable upon the end of the month in which the franchisee pays
an initial deposit equal to at least 15% of the amount owed by such franchisee.
 The remaining 40% of the commission from such sale will be deemed earned and
payable upon the end of the month in which the franchisee pays the full balance
of the amount owed to the Company.   If the franchisee’s balance is not paid due
to locations not being secured or a cancellation of the franchise agreement
occurs, then the 40% balance of the commission will be not be payable.

2.2

Employee Benefits.  In addition to the compensation specified above, Kennedy
shall be permitted to participate in certain Company-provided employee benefit
programs in the same manner and subject to the same terms, conditions, and
limitations as other full-time executive employees of the Company.  These
employee benefit programs include the Company’s vacation, medical, dental and
vision programs, and may also include an equity incentive plan, currently under
consideration by the Company's board of directors, that may allow for grants of
options and or grants of restricted stock on conditions and terms to be
structured and adopted by the board of directors of the Company and ratified by
the shareholders of the Company .

2.3

Business Expenses.  The Company will reimburse Kennedy for reasonable business
expenses in accordance with its policies.

ARTICLE 3
ADDITIONAL OBLIGATIONS

3.1

Non-Interference.  Kennedy shall not now or in the future, either during or
subsequent to the period of Kennedy’s employment, disrupt, damage, impair or
interfere with the business of the Company in any manner, including, without
limitation, inducing an employee to leave the employ of the Company or inducing
an employee, a consultant, a sales representative, or an independent contractor
to sever that person’s relationship with the Company either by interfering with
or raiding the Company’s employees, disrupting the relationships with customers,
agents, independent contractors, representatives or vendors, or otherwise.

3.2

Conflicts of Interest.  If Kennedy is involved, directly or indirectly, in an
activity that presents a potential or actual conflict of interest, as determined
by the Company in its sole discretion, by virtue of Kennedy’s employment or
employment relationship with the Company, Kennedy shall immediately terminate
such activity, employment and/or relationship unless Kennedy has the express
written permission of the Company to continue it.  If Kennedy has any doubts as
to whether a potential or actual conflict of interest is involved, Kennedy must
disclose all pertinent facts to the Company before undertaking the activity.
 The Company shall make the final decision as to whether such a conflict or
potential conflict exists in its sole discretion.

3.3

Confidentiality.  Kennedy agrees, at all times during and after Kennedy’s
employment hereunder, to hold in the strictest confidence, and not to disclose
to any person, firm or corporation without the express written authorization of
the President of the Company, any trade secret, any financial information or any
secret, proprietary, or confidential information relating to the Company’s
programs, customers, customers’ information, sales or business of the Company,
or any sensitive personal information learned or obtained about the Company’s
officers, shareholders and/or employees in the course and scope of Kennedy’s
employment with the Company (“Confidential Information”), except as such
disclosure or use may be required in connection with her work for the Company or
by law, or is published or is otherwise readily available to the public or
becomes known to the public other than by her breach of this Agreement.  Kennedy
further agrees, upon termination of this Agreement, to promptly deliver to the
Company all notes, books, correspondence, drawings, computer storage
information, and any and all other written and graphical records in her
possession or under her control relating to the past, present or future
business, accounts, or projects of the Company.

1)

Non-Disparagement. Kennedy agrees that she will not at any time, unless
compelled by law, disparage, criticize or defame the Company, or any of its
members, managers, officers, directors, employees, consultants or agents, in
their capacities as such or knowingly or willfully harm the business interests,
reputation or goodwill of the Company.

ARTICLE 2
MISCELLANEOUS

2.1

Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
supersedes any and all other arrangements, communications, understandings,
promises, or stipulations, whether any of the same are either oral or in
writing, or express or implied, between the parties hereto with respect to the
subject matter hereof, including, but not limited to, any implied-in-law or
implied-in-fact covenants or duties relating to employment or the termination of
employment.  No change to or modification of this Agreement shall be valid or
binding unless the same shall be in writing and signed by both Kennedy and the
President of the Company.

2.2

Severability.  In the event that any one or more of the provisions of this
Agreement shall be held invalid, illegal, or unenforceable, in any respect, by a
court of competent jurisdiction, the validity, legality, and enforceability of
the remaining provisions contained herein shall not in any way be affected
thereby.

2.3

No Strict Construction.  The language used in this Agreement shall be deemed to
be the language chosen by the Parties hereto to express their mutual intent, and
no rule of strict construction shall be applied against any party.  

2.4

Counterparts.  This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

2.5

Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Kennedy, the Company and their respective
heirs, successors and assigns; provided that any assignment by the Company will
not relieve the Company of its duties and obligations hereunder, and Kennedy may
not assign her rights or delegate her duties or obligations hereunder without
the prior written consent of the Company.

2.6

Choice of Law.  All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits and schedules
hereto shall he governed by, and construed in accordance with, the laws of the
State of California, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of California or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California.

2.7

Arbitration.  Except for claims for emergency equitable or injunctive relief
which cannot be timely addressed through arbitration, the Parties hereby agree
to submit any claim or dispute arising out of the terms of this Agreement to
private and confidential arbitration by a single neutral arbitrator through
Judicial Arbitration and Mediation Services, Inc. ("JAMS").  The JAMS
Streamlined Arbitration Rules & Procedures in effect at the time of the claim or
dispute is arbitrated will govern the procedure for the arbitration proceedings
between the Parties.  The arbitration shall take place in San Diego County,
California.  The arbitrator in this matter shall not have the power to modify
any of the provisions of this Agreement. The decision of the arbitrator shall be
final and binding on all Parties to this Agreement, and judgment thereon may be
entered in any court having jurisdiction.  The Party initiating the arbitration
shall advance the arbitrator's fee and all costs of services provided by the
arbitrator and arbitration organization.  However, all the costs of the
arbitration proceeding or litigation to enforce this Agreement, including
attorneys' fees and costs, shall be awarded by the arbitrator to the prevailing
party in accordance with applicable law.   The Parties hereby waive any right to
a jury trial on any dispute or claim covered by this Agreement.

2.8

Amendment and Waiver.  The provisions of this Agreement may be amended or waived
only with the prior written consent of the Company and Kennedy, and no course of
conduct or course of dealing or failure or delay by any party hereto in
enforcing or exercising any of the provisions of this Agreement shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.




-Balance of Page left blank-signature page follows-













IN WITNESS WHEREOF, the Parties hereto acknowledge that they have read this
Agreement, fully understand it, and have freely and voluntarily entered into it.













DATED:___________________



















DATED:___________________

“ALEX KENNEDY”







________________________________________










“THE COMPANY”




Fresh Healthy Vending, LLC







By:_____________________________________

Name:

     Title:




















Exhibit A




Schedule of Commissions




1.

If the Company sells between 51 and 60 machines during a month, the commission
per machine will be $40.00.

2.

If the Company sells between 61 and 70 machines during a month, the commission
per machine will be $60.00.

3.

If the Company sells between 71 and 80 machines during a month, the commission
per machine will be $70.00.

4.

If the Company sells between 81 and 90 machines during a month, the commission
per machine will be $80.00.

5.

If the Company sells 91 or more machines during a month, the commission per
machine will be $91.00.

The attached spreadsheet is an example of commissions earned based on machines
sold.  It is for illustration purposes only.











SMRH:408040426.5-2-

 

 





